DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/16/2021 has not been considered because its contents are illegible. Crossed-out references in the IDS filed 8/23/2021 have not been considered because they were not provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. The 35 U.S.C. 112 rejection of the claims is withdrawn; however, a new rejection is entered in view of Applicant’s amendments.
The Double Patenting rejections are maintained. With respect to both rejections over copending US Applications 17/097,869 and 16/785,239, Applicant argues that the claims of these applications do not recite the combination of Cu, Mn and Ni. This argument is not persuasive. The instant application is the later-filed application. Accordingly, it is examined under the one-way determination of distinctness for 
Applicant also argues that the claimed high entropy alloy achieves an unexpected result of mixing between the members to be joined when used in a welding process as opposed to the diffusion bonding of other high entropy alloys. This argument is not commensurate in scope with the claims, which are not directed to welding or welded components, but the much broader ‘joining’. Furthermore, it is not clear how the “mixing” in a welding operation between the members and the high-entropy alloy is different from the weld nugget obtained from the welding process described in the copending applications. These arguments are not persuasive and the rejections are maintained.
The 35 U.S.C. 103 rejections are maintained. Applicant traverses the rejection over Hu (US 2018/0036840) with the following arguments:
A) Hu does not explicitly disclose the combination of Cu, Mn and Ni. This argument is not persuasive. As Applicant recognizes, Hu teaches high entropy alloys 
B) The claimed high entropy alloy achieves an unexpected result of mixing between the members to be joined when used in a welding process as opposed to the diffusion bonding of other high entropy alloys. This argument is not commensurate in scope with the claims, which are not directed to welding or welded components, but the much broader ‘joining’. Furthermore, it is not clear how the “mixing” in a welding operation between the members and the high-entropy alloy is different from the weld nugget obtained from the welding process described in the copending applications. These arguments are not persuasive and the rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2, 5-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 13, 15-16 of copending Application No. 16/785,239 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claims 1-2 and 5-9, claims 1 and 13 of copending ‘239 recite a multi-material component comprising a first member and a second member, one of which is a steel or iron, and a third member comprising a high entropy alloy which joins the first and second members together. Claims 2, 4, 5 and 13, 15, 16 recite that the principal major elements of the high entropy alloy comprise Cu, Mn and Ni. The specification defines a principal major element as being at least 5 atomic % (see Spec., ¶ 22). The specification also describes the second member as being aluminum alloy (see Spec., ¶ 5). Thus, the claims of copending ‘239 overlap claim 1 of the instant application, creating a prima facie case of obviousness. Claims 3 and 14 of copending ‘239 recite that Fe is a principal major element. Regarding instant claims 11-13, the specification of copending ‘239 describes a high entropy alloy as being one that comprises fcc crystal structure (¶ 71).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 5-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of copending 
Regarding instant claims 1-2 and 5-9, claims 1 and 16 of copending ‘869 recite a multi-material component comprising a first member and a second member, one of which is a steel or iron, and a third member comprising a high entropy alloy which joins the first and second members together. Claims 2, 4, 5 and 16, 18, 19 recite that the principal major elements of the high entropy alloy comprise Cu, Mn and Ni. The specification defines a principal major element as being at least 5 atomic % (see Spec., ¶ 25). The specification also describes the second member as being aluminum alloy (see Spec., ¶ 6). Thus, the claims of copending ‘239 overlap claim 1 of the instant application, creating a prima facie case of obviousness. Claims 3 and 17 of copending ‘869 recite that Fe is a principal major element. Regarding instant claims 11-13, the specification of copending ‘869 describes a high entropy alloy as being one that comprises fcc crystal structure (¶ 81).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 14 recites the limitations “at least four principal major elements being between 5 atomic % and 70 atomic %” and “at least one principal minor element being between 0.1 atomic % and 5 atomic %”. It is unclear whether the four principal major elements are collectively between 5 and 70 atomic %, or whether each of the four principal major elements are between 5 and 70 atomic %. Likewise, it is unclear whether the at least one principal minor elements are collectively between 0.1 and 5 atomic % or whether each is between 0.1 and 5 atomic %. For purposes of examination, the latter interpretation is adopted for both the major and minor principal elements.
Dependent claims not addressed are indefinite by virtue of their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0036840).
Regarding claims 1 and 5-8, Hu teaches a multi-material component comprising a high entropy alloy joining a first member to a second member (¶ 4). The first member may be aluminum alloy and the second member steel (¶¶ 4, 31). Hu teaches the high entropy alloy may contain at least four principal elements, each comprising 5 to 90 at% of the high entropy alloy (¶ 22). These principal elements may include Cu, Ni, and Mn (¶ 22). A Cu-Mn-Ni high entropy alloy is therefore suggested by Hu. Hu further gives 
Regarding claims 2-3 and 8, Hu teaches the high entropy alloy may contain Fe and Al as principal elements (¶ 22). An Al-Fe-Cu-Mn-Ni high entropy alloy is therefore suggested by Hu.
Regarding claim 4, Hu teaches the high entropy alloy may contain minor elements which are less than 5 at%, such as Al (¶ 24).
Regarding claim 9, Hu teaches the high entropy alloy may contain Mn 5-90 at%, Ni 5-35 at% and Cu 5-35 at% (¶ 22). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 10, Hu teaches the high entropy alloy may contain Mn 5-90 at%, Ni 5-35 at%, Fe 5-35 at %, Cu 5-35 at% and Al <5 at% (¶¶ 22, 24). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 11-13, Hu teaches the high entropy alloy structure is fcc crystal phase or a combination of fcc and bcc crystal phases (¶ 21).
Regarding claims 14-16, Hu teaches a multi-material component comprising a high entropy alloy joining a first member to a second member (¶ 4). The first member may be aluminum alloy and the second member steel (¶ 4). Hu teaches the high entropy alloy may contain at least four principal elements or at least five principal elements (corresponding to the claimed principal major elements), each comprising 5 to 90 at% of the high entropy alloy (¶ 22). These principal elements include Al, Cu, Fe, Ni, Cr and Mn (¶ 22). Hu also teaches the high entropy alloy may contain one or more minor elements (corresponding to the claimed principal minor elements) (¶ 24). These 
Regarding claims 17-18, Hu teaches the high entropy alloy may contain Mn 5-35 at%, Fe 5-35 at%, Cr 5-35 at%, Ni 5-35 at%, Al <5 at% and Cu 5-35 at% (¶ 22). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784